Mr. Justice Farmer, dissenting: I cannot concur in the opinion of the court for the reason that in my judgment it is in conflict with a long line of previous decisions of this court. Heretofore the court has held that in considering cases for contempt for violation of an injunction we could not, where the court issuing the injunction had jurisdiction of the subject matter and of the parties, consider the merits of the injunction and whether it was erroneously granted or not. The opinion concedes that is the law, but, as I understand, does not apply it. I would not shy, if the merits of the injunction were before us, it should be sustained, but in my understanding of the case the acts for which appellant has been adjudged guilty of' contempt were acts which he was forbidden by the injunction to do. That the court should not have made the injunction broad enough to embrace such an act is probably true, but that question, under the former decisions of this court, can only be determined when the merits of the injunction are presented for determination. Heretofore we have held that in this character of case, if the court granting the injunction had jurisdiction, the only question to be determined is whether the party charged had violated it. Whether the injunction was erroneous or not, in my judgment appellant violated it, and that was the only question which the Appellate Court or this court could properly consider in this proceeding.